Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to applicant’s original submission made on 11/10/2020. Claims 1-8 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-210746, filed on 11/21/2019.

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 11/10/2020 and 05/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by a well-established utility. 
Claim 1 recites “a vehicle communication device comprising a processor”. The examiner notes that a processor could be reasonably interpreted in the art as software caring out a specific function. Therefore, the examiner advises the applicant to amend the claim and designate the processor to be a “hardware processor” or add memory to the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): (FP 7.30.02)

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. (FP 7.34.01).

Claim 1, 7 and 8 recite “as a result of comparisons that are carried out a plurality of times on receivings”. It is not clear which “receivings” are carried out “plurality of times”. It is not clear whether the comparison between the same third data based on the same first data and the same second data are carried out OR if different first and second data are received at each time and the comparison between the third data and second data are carried out for each different received first/second data and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over IMAMOTO et. al. ((US Patent Publication No. 2018/0234248 A1), hereinafter referred to as Imamoto) in view of Yonemura et al. (US Patent Publication No. 2018/0310173 and hereinafter).

Regarding claims 1, 7 and 8:  Imamoto teaches a vehicle communication device (Para 106, Monitoring ECU) comprising a processor [Fig 1-6], wherein the processor: 
receives first data (para 99-100, FIG. 11 illustrates an example of the normal frame output) and second data that is different from the first data (Fig 11, MAC); 
as a result of comparisons that are carried out a plurality of times on receivings that are within a predetermined amount of time after start-up of a vehicle (para 106 FIG. 12A illustrates the log indicating a normal state at an activating time. FIG. 12B illustrates the log indicating an abnormal state at the activating time. FIG. 12A and FIG. 12B illustrate the logs output by monitoring ECU 14 when each inspection target ECU 12 registers a commitment in monitoring ECU 14 upon starting of the engine), 
and, as a result of the comparisons of the plurality of times, determines that a case that includes matching is a device operating state (para 106, FIG. 12A illustrates the log indicating a normal state).

Imamoto does not expressly teach:
generates third data based on the received first data and an encryption key;
compares the second data and the third data, and authenticates the first data in a case in
which the second data and the third data match,
              determines that a case in which the second data and the third data do not match every time is a device abnormal state.
In this instance the examiner notes the teachings of prior art reference Yonemura. 
With regards to applicant’s claim limitation element of, “generates third data based on the received first data and an encryption key”, Yonemura teaches in par. 0045 the following: “The verifier 32D calculates the MAC using the communication data received by the receiver 32B and the common key 34A. The verifier 32D compares the calculated MAC and the MAC received together with the communication data. When they are identical to each other, the verifier 32D determines that verification is normal (successful) whereas when they are not identical to each other, it determines that verification is abnormal (unsuccessful). Thereafter, the verifier 32D outputs a verification result indicating the verification normality or verification abnormality ….”.
With regards to applicant’s claim limitation element of, “compares the second data and the 
third data, and authenticates the first data in a case in which the second data and the third data match”, Yonemura teaches in par. 0045 the following: “The verifier 32D calculates the MAC using the communication data received by the receiver 32B and the common key 34A. The verifier 32D compares the calculated MAC and the MAC received together with the communication data. When they are identical to each other, the verifier 32D determines that verification is normal (successful) whereas when they are not identical to each other, it determines that verification is abnormal (unsuccessful). Thereafter, the verifier 32D outputs a verification result indicating the verification normality or verification abnormality to the storage controller 32G and the GW processor 32E.”.
With regards to applicant’s claim limitation element of, “determines that a case in which the second data and the third data do not match every time is a device abnormal state”, Yonemura teaches in par. 0045 the following: “The verifier 32D calculates the MAC using the communication data received by the receiver 32B and the common key 34A. The verifier 32D compares the calculated MAC and the MAC received together with the communication data. When they are identical to each other, the verifier 32D determines that verification is normal (successful) whereas when they are not identical to each other, it determines that verification is abnormal (unsuccessful). Thereafter, the verifier 32D outputs a verification result indicating the verification normality or verification abnormality.”
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a third data as suggested by Yonemura with the invention of Imamoto in order to compare the data with another set of data and find any abnormalities or differences (See Yonemura Para 0045). 

Regarding claim 2: Imamoto and Yonemura teach the vehicle communication device of claim 1. Imamoto also teaches wherein as a result of the comparisons of the plurality of times, the processor determines that a case that includes both matching and non-matching is an attack state (para 66, 106, Fig 12B (State of BUS…ABNORMAL), [para 66] When the time value included in the commitment registration frame is older than or equal to the time stamp of the correspondence rule in the commitment management table, commitment registration unit 32 determines that the commitment registration frame is a retransmission attack, and discards the commitment registration frame… [Para 106] FIG. 12A to FIG. 12C illustrate output examples of the log from monitoring ECU 14 according to the first modification. FIG. 12A illustrates the log indicating a normal state at an activating time. FIG. 12B illustrates the log indicating an abnormal state at the activating time. FIG. 12A and FIG. 12B illustrate the logs output by monitoring ECU 14 when each inspection target ECU 12 registers a commitment in monitoring ECU 14 upon starting of the engine. Specifically, FIG. 12A and 12B illustrate that since a MAC is not added to a frame from ECU 4 although MACs are supposed to be added to all frames, a determination is made that the state is abnormal).

Regarding claim 3: Imamoto and Yonemura teach the vehicle communication device of claim 1. Imamoto also teaches wherein: as a result of the comparisons of the plurality of times, the processor determines that a case, which includes matchings of a predetermined number of times and which includes non-matching, is an attack state (para 66, 106, Fig 12B (State of BUS…ABNORMAL), [para 66] When the time value included in the commitment registration frame is older than or equal to the time stamp of the correspondence rule in the commitment management table, commitment registration unit 32 determines that the commitment registration frame is a retransmission attack, and discards the commitment registration frame); and
a probability, that the first data will be authenticated over the predetermined number of times due to coincidental matching of the encryption key, is set to be a number of times that is lower than a preset device failure rate (para 106, 131-132 & Fig 12B, [0131] When both the Hash chain authentication and the MAC authentication are used, a MAC value is shortened and an authenticator can be made long. Therefore, a length of a MAC value may be determined in accordance with an importance level (criticality) of a frame (a message). The authentication of an N-bit MAC value succeeds only with ½̂N as long as a key is not known. Further, the Hash chain authentication makes the detection of an abnormal state easy. Further, even if the MAC value is shortened, a risk of a leakage of the key does not become high. Determination unit 38 of monitoring ECU 14 stores an error probability due to a frame collision as a threshold in advance. When the probability that a Hash chain authentication is an error exceeds the threshold, a determination may be made as abnormal).

Regarding claim 4: Imamoto and Yonemura teach the vehicle communication device of claim 1, Imamoto also teaches wherein in a case in which a result of the comparison is non-matching, the processor discards the received first data (para 66, When the time value included in the commitment registration frame is older than or equal to the time stamp of the correspondence rule in the commitment management table, commitment registration unit 32 determines that the commitment registration frame is a retransmission attack, and discards the commitment registration frame).

Regarding claim 5: Imamoto and Yonemura teach the vehicle communication device of claim 1, Imamoto also teaches wherein, in a case in which the processor determines the device abnormal state, a code that expresses that there is an abnormality is stored in a storage section (para 105-107, FIG. 12C illustrates the log indicating an abnormal state at a traveling time. Log 50 indicates that loss of a frame described in the exemplary embodiment is detected. Log 52 indicates that since the verification using the authenticator fails and the verification using the MAC succeeds, it is detected that a certain ECU spoofs another ECU. Log 54 indicates that since the verification using the authenticator fails and the verification using the MAC also fails, it is detected that an invalid frame is externally inserted).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable IMAMOTO et. al. (US 20180234248 A1), hereinafter referred to as Imamoto, YONEMURA et al. (US 2018/0310173), hereinafter referred to as Yonemura and further in view of PUNJABI et. al (US 20150302667 A1), hereinafter referred to as Punjabi. 

Regarding claim 6: Imamoto and Yonemura teach the vehicle communication device of claim 5. Imamoto also teaches wherein the code (para 105-107, a second ECU taken over by an invalid person transmits a frame having the ID associated with the first ECU. In this case, determination unit 38 determines that the second ECU spoofs the first ECU and inserts a frame. In case 2, determination unit 38 determines that invalid frame (a command) is inserted from an outside of vehicle 10. Further, in case 3, determination unit 38 determines that a third party ECU is physically added. Abnormality processor 42 outputs a log representing a determined result obtained by determination unit 38 to a predetermined storage area… FIG. 12A to FIG. 12C illustrate output examples of the log from monitoring ECU 14 according to the first modification. FIG. 12A illustrates the log indicating a normal state at an activating time. FIG. 12B illustrates the log indicating an abnormal state at the activating time).
Imamoto and Yonemura fail to teach a Diagnostic Trouble Code, and a Rob (Record of Behavior) code.
However, Punjabi teaches a Diagnostic Trouble Code, and a Rob (Record of Behavior) code (Para [0026-0027], vehicle service server 310 can track the vehicles service history. Mobile device 308 can serves as an Internet and/or cloud gateway for sending vehicle data (e.g. user driving behavior, vehicle/user statistics, vehicle diagnostic trouble codes and/or any data produced by an OBD2 interface) to another entity of system 300 via computer network(s) 306).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a diagnostic code as suggested by Punjabi with the combined inventions of Imamoto and Yonemura in order to showcase the report logged for analysis (See Punjabi, Para 0026-0027). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED JAMIL RAHMAN whose telephone number is (571)272-2272. The examiner can normally be reached M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L Ortiz-Criado, can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMED JAMIL RAHMAN/Examiner, Art Unit 2497





/BRYAN F WRIGHT/
Primary Examiner, Art Unit 2497